Citation Nr: 0205124	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-32 524A	)	DATE
	)
	)
THE ISSUE

Whether an August 1, 1991, Board of Veterans' Appeals 
decision, which determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, 
should be revised or reversed on the grounds of clear and 
unmistakable error.

(The claim of entitlement to an effective date prior to July 
21, 1988, for an award of service connection for major 
depression is addressed in a separate decision.)


REPRESENTATION

Moving Party Represented by:  Samuel L. Hart, Attorney at Law


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1998 motion from the veteran, as 
the moving party, for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of an August 1, 1991, 
Board decision that denied a claim to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, on the basis that new and material evidence had not 
been submitted.  

On September 6, 2000, the Board issued a decision that denied 
the veteran's motion.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a May 2001 Order (and a corrective Order issued 
in March 2002), pursuant to an unopposed Appellee's Motion 
for Remand and To Stay Proceedings, the Court vacated the 
Board's September 6, 2000, decision and remanded the case to 
the Board for readjudication in light of the provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  


FINDING OF FACT

The August 1, 1991, Board decision, which determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder, was adequately supported by the evidence then of 
record and was not undebatably erroneous.


CONCLUSION OF LAW

The Board's August 1, 1991, decision did not involve clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400, 20.1403 (2001); 38 C.F.R. 
§ 20.1404 (as revised at 66 Fed. Reg. 35902, 35903 (July 10, 
2001)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

Initially, the Board notes that the Court remanded the 
Board's September 2000 decision in May 2001 for 
readjudication under the provisions of the VCAA.  However, in 
Livesay v. Principi, 15 Vet. App. 165, 179 (Aug. 30, 2001), 
the Court subsequently held that the provisions of the VCAA 
are not applicable to claims of clear and unmistakable error 
(CUE).  Therefore, discussion of the VCAA provisions in this 
case is not appropriate.    

Nevertheless, the Board's September 2000 decision denied the 
veteran's motion for revision of the August 1991 Board 
decision on the basis that the veteran had failed to clearly 
and specifically set forth the alleged clear and unmistakable 
error of fact or law in that Board decision, the legal or 
factual basis for such allegations, and why the result would 
be manifestly different but for the alleged error, citing 
38 C.F.R. § 20.1404(b) (1999).  However, in Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. Dec. 8, 2000), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 20.1404(b) as it was originally 
codified in 1999.  That section originally provided that 

The motion [for revision of a Board decision on the 
basis of CUE] must set forth clearly and 
specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such 
allegations, and why the result would have been 
manifestly different but for the alleged error.  
Non-specific allegations of failure to follow 
regulations or failure to give due process, or any 
other general, non-specific allegations of error, 
are insufficient to satisfy the requirement of the 
previous sentence.  Motions which fail to comply 
with the requirements set forth in this paragraph 
shall be denied.

However, 38 C.F.R. § 20.1404(b) has now been revised, as set 
forth at 66 Fed. Reg. 35902, 35903, July 10, 2001, as follows

The motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and 
why the result would have been manifestly different 
but for the alleged error.  Non-specific 
allegations of failure to follow regulations or 
failure to give due process, or any other general, 
non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this 
subpart. 

As noted above, the Board's September 2000 decision denied 
the veteran's motion for a failure to plead a CUE claim with 
the specificity required by regulatory law in effect at that 
time.  However, since that time more specific CUE arguments 
have been received.  In this regard, in December 2001 the 
veteran's representative set forth arguments which the Board 
views as sufficient to meet the initial pleading requirements 
for a CUE motion.  The Board therefore proceeds to review the 
merits of that motion. 

Analysis 

On August 1, 1991, the Board issued a decision that 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  In a 
written Informal Hearing Presentation, dated in October 1998, 
submitted in conjunction with a related appeal, the moving 
party's representative referenced an earlier statement, dated 
July 23, 1996, in which the local representative argued clear 
and unmistakable error in all actions taken by VA since the 
veteran's separation from service.  The current 
representative indicated that "[t]he issue of clear and 
unmistakable error includes decisions made by the Board of 
Veterans' Appeals."  He further indicated that service 
connection should have been granted when the veteran filed 
his first claim for VA benefits.  

By BVA letter dated in May 1999, the moving party, through 
his representative, was notified that final regulations 
regarding CUE in BVA decisions had been published, and a copy 
of those regulations was enclosed.  The moving party was 
given 60 days to respond to that letter.  No response to that 
letter was received, and in August 1999 the Board sent the 
moving party a letter informing him that, as they had not 
heard from him, they were going to proceed with his challenge 
to the Board decision, on the basis of CUE.  

In August 2000, the Board issued a decision, denying the 
veteran's motion.  Following the Court's remand of this case, 
the veteran's attorney, in December 2001, submitted 
additional evidence and argument in support of the veteran's 
claims (including entitlement to an earlier effective date 
for the grant of service connection for a psychiatric 
disorder, which issue is the subject of a separate decision 
of the Board).  The evidence submitted by the attorney at 
that time included a portion of a Service Department Medical 
Board Report, dated in March 1970; a report by a private 
psychologist, dated in July 1973; and portions of the 
Proceedings of a Physical Evaluation Board, dated in April 
1975.  Each of the above items of evidence was of record at 
the time of the Board's August 1991 decision.  The attorney's 
submission also included a letter from Robert Barron, Ph.D., 
dated in February 1991, and a letter from a VA psychologist, 
dated in June 2001.  Neither of those letters was part of the 
record that was considered by the Board in August 1991, 
although the letter from Dr. Barron had been received by the 
RO prior to the Board's decision.  The attorney argued, 
generally, that

It is only because of the erroneous facts based on 
the many misleading diagnoses that were before the 
Board that service connection was denied until it 
was granted in 1992.  Now that the correct 
information has been presented, the effective date 
of this claim should clearly be established as of 
November 1971, the date that the Appellant opened 
his original claim.  

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  In the 
implementing regulations, CUE is defined as a very specific 
and rare kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision) and the 
evaluation of evidence (a disagreement as to how the facts 
were weighed or evaluated).  See 38 C.F.R. § 20.1403(d).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The regulations further provide that review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b)(1).  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2); see generally Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  The Board stresses here 
that for decisions rendered prior to July 21, 1992, as in the 
present case, the constructive possession holding of Bell is 
not applicable.  VAOPGCPREC 12-95 (May 10, 1995). 

The veteran's attorney's December 2001 arguments reflect his 
general contention that an earlier effective date should be 
assigned for service connection for a psychiatric disorder.  
To the extent that those arguments are applicable to his 
motion for revision of the August 1991 Board decision on the 
basis of clear and unmistakable error, they will be 
considered herein.  

The Board notes that the June 2001 letter from a VA 
psychologist cannot be considered in conjunction with the 
veteran's motion, inasmuch as it was received after the 
Board's August 1991 decision and was not part of the record 
that was considered by the Board.  In addition, although Dr. 
Barron's February 1991 letter had been received by the RO 
prior to the Board's 1991 decision it had not been associated 
with the claims file and was therefore not part of the record 
before the Board that "existed" at that time.  See 38 
C.F.R. §§ 20.1403(b)(2), 20.1405(b).  Therefore, that letter 
also cannot be considered in conjunction with the veteran's 
motion.  

The other pieces of evidence referred to by the veteran's 
attorney were of record and were considered either in the 
RO's final January 1986 rating decision or in other final 
rating decisions that were issued prior to that date.  

The Board's August 1991 decision concerned the issue of 
whether new and material evidence had been presented to 
reopen the veteran's claim for service connection for a 
psychiatric disorder, based on additional evidence that had 
been received since the January 1986 rating decision.  The 
evidence that was previously of record showed that the 
veteran received a disability retirement from service in 1970 
for acute, intermittent, psychotic reaction.  VA examinations 
during the first few years after service, however, showed no 
evidence of psychosis-the diagnoses given were different 
types of personality disorder (which are excluded from 
service connection by regulation).  Later examiners assigned 
varying psychiatric diagnoses, including chemical dependency, 
anti-social personality, depressive neurosis, sociopathic 
personality, severe narcissistic personality disorder, 
chronic character disorder, and a schizophrenic disorder.  
There was no medical evidence relating any acquired 
psychiatric disorder to service.  

In a January 1986 rating decision, the RO determined that new 
and material evidence had not been presented to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  He was notified of that determination and did not 
appeal.  That decision, therefore, became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

Evidence that was added to the record after the January 1986 
rating decision consisted primarily of records of VA 
inpatient and outpatient treatment in 1988 and 1989 for 
polysubstance abuse; continuous, chronic chemical dependency 
and alcoholism; borderline personality disorder; major 
depression; and atypical psychosis.  None of the examiners 
related any current psychiatric disorder to service.  

By a decision in August 1991, the Board concluded that new 
and material evidence had not been received to reopen the 
veteran's service connection claim.  

Basically, the veteran's attorney has pointed to diagnoses 
that were assigned by some examiners in service and to 
statements by two more recent examiners as evidence that 
incorrect diagnoses were assigned by all of the examiners 
whose reports and records have been received in conjunction 
with the veteran's claim for service connection for a 
psychiatric disorder.  However, such an argument does not, in 
the Board's view, show clear and unmistakable error.  In this 
case, the record that the Board considered in its August 1991 
decision contained no medical evidence that related the 
veteran's current psychiatric symptoms to psychiatric 
symptomatology that was first noted in service.  The evidence 
that was added to the file after the January 1986 rating 
decision showed no more than continued treatment for chronic 
psychiatric manifestations that had been previously shown in 
the record.  To the extent that the veteran's attorney is 
arguing that the diagnoses given by numerous previous 
examiners and the lack of attribution of the veteran's 
psychiatric symptoms to service were wrong, such a bare 
assertion, without supporting evidence contained in the 
record that was before the Board in August 1991, must fail on 
its face.  At best, the attorney's arguments amount to no 
more than a disagreement with how the evidence (varying 
psychiatric diagnoses by different examiners) was weighed by 
the Board.  Such disagreement does not constitute CUE.  38 
C.F.R. § 1403(d)(3).  

For these reasons, the Board now finds that the evidence does 
not demonstrate that there was error which, had it not been 
made, would have manifestly changed the outcome of the 
Board's August 1, 1991, decision.  That is, given the facts 
available at the time, and the prevailing law, there was no 
undebatable error by the Board in concluding that new and 
material evidence had not been presented to reopen the 
veteran's service connection claim.  Therefore, the Board 
must find that the Board's August 1, 1991, decision was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400, 20.1403.


ORDER

The motion for revision of the August 1, 1991, Board decision 
on the grounds of CUE is denied.


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 


